DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-6, 10-11 have been amended. Claims 2-4, 7-9 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 06/30/2022, with respect to rejection on claim 11 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20210289197 A1) in view of Sole Rojals (US 20140198855 A1).

Regarding claim 1, Ko teaches a method of decoding a video, the method comprising: 
determining a reference pixel line of a current block ([0088] As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction,); 
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and 
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2), 
wherein a one-dimensional reference pixel array composed of reference pixels in the reference pixel line is generated either by or without using an inverse-angle variable of the intra prediction mode, the inverse-angle variable being derived based on a prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]), 
wherein the reference pixel is specified from the one-dimensional reference pixel array based on  the prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]) 
Ko does not teach the following limitations, however, in an analogous art, Sole Rojals teaches wherein in response to  the prediction angle of the intra prediction mode having  a predefined value, deriving the inverse-angle variable of the intra prediction mode is omitted, and the one-dimensional reference pixel array is generated without using the inverse-angle variable of the intra prediction mode (For instance, when intraPredAngle is larger than 32 or smaller than -32, the following is applied: intraPredAngle is set to 32 or -32 depending on the initial sign of the angle, and the inverse angel is set to 256 [0136]. Examiner’s note: [0136] gives an non limiting example of a fixed inverse angle based on a fixed range intra prediction angle).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Sole Rojals and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Regarding claim 6, Ko teaches a method of encoding a video, the method comprising: 
determining a reference pixel line of a current block ([0088] As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction,);
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2),
wherein a one-dimensional reference pixel array composed of reference pixels in the reference pixel line is generated either by or without using an inverse-angle variable of the intra prediction mode, the inverse-angle variable being derived based on a prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]),
wherein the reference pixel is specified from the one-dimensional reference pixel array based on  the prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]).
Ko does not teach the following limitations, however, in an analogous art, Sole Rojals teaches wherein in response to  the prediction angle of the intra prediction mode having  a predefined value, deriving the inverse-angle variable of the intra prediction mode is omitted, and the one-dimensional reference pixel array is generated without using the inverse-angle variable of the intra prediction mode (For instance, when intraPredAngle is larger than 32 or smaller than -32, the following is applied: intraPredAngle is set to 32 or -32 depending on the initial sign of the angle, and the inverse angel is set to 256 [0136]. Examiner’s note: [0136] gives an non limiting example of a fixed inverse angle based on a fixed range intra prediction angle).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Sole Rojals and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Regarding claim 11, Ko teaches a non-transitory computer readable medium storing a bitstream, the bitstream being encoded by an image encoding method comprising: 
determining a reference pixel line of a current block ([0088] As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction,); 
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2),
wherein a one-dimensional reference pixel array composed of reference pixels in the reference pixel line is generated either by or without using an inverse-angle variable of the intra prediction mode, the inverse-angle variable being derived based on a prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]),
wherein the reference pixel is specified from the one-dimensional reference pixel array based on the prediction angle of the intra prediction mode (For example, invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). In addition, the encoder/decoder may generate a reference sample array on the basis of invAngle. [0142]).
Ko does not teach the following limitations, however, in an analogous art, Sole Rojals teaches wherein in response to  the prediction angle of the intra prediction mode having  a predefined value, deriving the inverse-angle variable of the intra prediction mode is omitted, and the one-dimensional reference pixel array is generated without using the inverse-angle variable of the intra prediction mode (For instance, when intraPredAngle is larger than 32 or smaller than -32, the following is applied: intraPredAngle is set to 32 or -32 depending on the initial sign of the angle, and the inverse angel is set to 256 [0136]. Examiner’s note: [0136] gives an non limiting example of a fixed inverse angle based on a fixed range intra prediction angle).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Sole Rojals and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486